Feeling that the trial court correctly granted the defendant's motion for nonsuit, I am constrained to dissent from the majority opinion.
The appellant, in order to make his exit through the small side door, had to go behind the lunch counter, a place where he had no business and to which he was *Page 663 
not invited. Taking this shortcut — if shortcut it was — he was a mere licensee. The physical conditions strongly negative any suggestion that the small door was intended for any use other than as a private service entrance.